Citation Nr: 0513742	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  93-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
conversion disorder.  


REPRESENTATION

Appellant represented by:	B.S. Girard, Attorney-at-Law 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel 


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1945.

This matter comes before the Board of Veteran's Appeals 
(Board) from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that denied an application to reopen a 
claim for service connection for pes planus, and denied a 
compensable evaluation for service-connected conversion 
disorder.  The veteran appealed the denials to the Board.  In 
a July 1995decision, the Board upheld the rating 
determination denying an increased evaluation.  

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 1998 decision, the Court affirmed the denial of the 
veteran's application to reopen his claim for service 
connection for pes planus.  However, the Court vacated and 
remanded for further development the Board's decision denying 
a compensable evaluation for conversion reaction because the 
criteria for rating psychiatric disorders had changed during 
the pendency of the appeal.  

In December 1998, the Board offered the veteran's attorney- 
representative the opportunity to submit additional argument 
and evidence in support of the veteran's appeal.  However, 
the attorney-representative replied that he would not be 
representing the veteran before the Board or VA.  Later in 
December, the Board wrote to the veteran, furnishing a copy 
to The American Legion, his then-current representative, and 
afforded him the opportunity to submit additional argument 
and evidence in support of his appeal.  In March 1999, the 
veteran's representative submitted a written argument in 
support of the claim for a compensable rating for conversion 
disorder.  The representative requested that the matter be 
remanded for additional development if the current record was 
found to be inadequate to grant the claimed benefit.  The 
case was remanded by the Board in April 1999.  

Thereafter, the Board denied a compensable evaluation for a 
conversion disorder in an August 2000 decision.  In May 2001, 
the Court vacated the Board's August 2000 decision because of 
recent passage of the Veterans Claims Assistance Act and 
Holliday v. Principi, 14 Vet. App 280 (2001).  In May 2002, 
the Board initiated additional development of the claim and 
notified the veteran of this fact.  The veteran was provided 
another VA examination in September 2002.  

The Board then considered this examination report in issuing 
a decision in July 2003, which did not allow the benefit 
sought by the veteran.  Thereafter, pursuant to joint motion, 
VA General Counsel and the veteran's representative agreed 
that the July 2003 Board decision should be vacated and the 
case remanded for readjudication consistent with DAV v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which 
required newly developed evidence by the Board to be 
initially considered by the RO prior to Board consideration.  
The Board thus remanded the case again in August 2004 for 
such initial RO consideration.  On remand, additional 
evidence was collected.  Two supplemental statements of the 
case were issued to the appellant and representative in 
December 2004.  The case is again ready for appellate review.  

FINDING OF FACT

The service-connected conversion reaction is in total 
remission; no manifestations or symptoms of this disability 
have been demonstrated at any time during the pendency of 
this appeal.  


CONCLUSION OF LAW

An increased (compensable) evaluation for a conversion 
reaction is not warranted. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.132, [Diagnostic Code 9402 (in effect prior to 
November 7, 1996)(1996)]; 4.130, Diagnostic Code 9424 
(effective November 7, 1996)(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matter:  The Veterans Claims Assistance Act of 2000 
(VCAA), and regulations implementing this liberalizing 
legislation is applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants and representatives of 
the evidence necessary to substantiate claims, and make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

A review of the claims folder reveals that VA has, in 
correspondence and statements of the case, informed the 
veteran of the evidence necessary to substantiate his claim.  
The veteran and representative have been informed of the 
applicable laws and regulations governing compensable 
evaluations for service connected conversion disorder.  He 
has been informed of the evidence considered in evaluation of 
his case and has been requested to provide any information he 
may have in support of his claim.  A March 2003 letter 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to the Secretary, that was 
necessary to substantiate his claim, and explained which 
portion of that information and evidence, if any, was to be 
provided by the veteran and which portion, if any, the 
Secretary would attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet.App. 183, 187 (2002).  

In December 2002, the veteran indicated that all of his 
medical treatment was provided at the Milwaukee VA Medical 
Center, and up to date records from that facility are on 
file.  All relevant evidence has been collected for review.  
The veteran has been provided VA medical examinations which 
are adequate for rating purposes in 1993, 1998, 2000, and 
2002.  

During the most recent remand of the appeal additional VCAA 
notifications were sent to the veteran and his 
representative.  In October 2004, the veteran wrote that he 
had no additional evidence to submit, and that he had 
previously provided medical records and contact information 
for all private and VA facilities and practitioners.  
Additional VA outpatient treatment records were received 
during the remand, some of which are duplicates of evidence 
already on file and previously considered by the RO and the 
Board.  Other records reflect the veteran's more recent 
ongoing outpatient treatment by VA for multiple problems.  

Subsequent to the issuance of a supplemental statement of the 
case on December 3, 2004, the representative sent in 
additional medical release forms, none of which was properly 
completed.  None of these forms indicated what disease or 
injury the veteran was reportedly treated for, and most did 
not provide any dates of treatment, or indicated wide ranging 
periods, or indicated the "1950's and 1960's," a period of 
time outside the scope of the present issue of the 
appropriate evaluation of a conversion disorder from the 
early 1990's forward.  A review of the veteran's extensive 
claims folder indicates that it is likely that older records 
from private and VA facilities are already on file.  A new 
release for the VAMC in Milwaukee is redundant and 
unnecessary, since up-to-date records of the veteran's 
treatment with that facility had already been collected.  In 
a subsequent supplemental statement of the case on December 
29, 2004, the RO noted receipt of these medical release forms 
and the fact that they were all incomplete.  

These release forms are entirely inadequate to trigger any 
additional development actions by VA, considering that they 
are all incomplete, and that they fail to give any indication 
that they cover medical treatment which is relevant to 
evaluation a conversion disorder from the early 1990's 
forward.  The veteran himself had already reported that all 
relevant evidence had previously been submitted or collected 
on his behalf in October 2004, and extensive development has 
already been conducted during the long pendency of this 
appeal, including multiple VA examinations.  If the 
representative has actual knowledge of evidence relevant to a 
compensable evaluation of a conversion disorder during the 
period of the current appeal, she should, in the veteran's 
interest, collect and submit such evidence, or submit a 
properly completed medical release form or other request 
which identifies such evidence with reasonable specificity, 
so that VA may act to assist the veteran in the collection of 
such evidence.  

The Board finds no reasonable possibility that any additional 
relevant evidence is available.  The Board finds that the 
veteran has been notified of the evidence he must submit and 
the evidence VA would collect on his behalf, he has been 
requested to submit any evidence he might have in his 
possession, and the duties to assist and notify of VCAA have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Law and Regulation:  Disabilities must be reviewed in 
relation to their history. 38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability 
during the pendency of the appeal.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9402, provided for a noncompensable evaluation for conversion 
disorder with neurotic symptoms which might somewhat 
adversely affect relationships with others but which did not 
cause impairment of working ability.  A ten percent 
evaluation was warranted with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  

Since November 7, 1996, 38 C.F.R. § 4.130, Diagnostic Code 
9424, provides a noncompensable evaluation for conversion 
disorder with a mental disability formally diagnosed, but 
with symptoms not severe enough to either interfere with 
occupational and social functioning, or to require continuous 
medication.  A ten percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  

Facts: A chronic moderate psychoneurosis, conversion 
hysteria, was reported in service. By rating decision dated 
in May 1945, service connection was established for 
psychoneurosis, conversion hysteria, and a 30 percent 
evaluation was assigned for the disability at issue.  

The report of a VA examination dated in October 1946 states 
that the veteran showed no signs of anxiety over his foot 
disability although he professed concern over it.  When he 
was examined under sodium amytal there was complete 
relaxation of the muscles of the lower legs and feet and the 
ankles moved freely without any pain.  The veteran was not 
observed walking in a normal fashion, but examination of his 
shoes revealed an even distribution of wear over the entire 
anterior portion of the soles.  The diagnosis was no disease.  
By rating decision dated in November 1946 the evaluation was 
reduced to noncompensable, effective January 27, 1947.  

The report of a VA special neuropsychiatric examination dated 
in February 1947 states that the veteran presented with a 
coarse tremor of the lower right leg and an occasional tremor 
of the lower left leg, otherwise the neurological examination 
was essentially negative.  Knee and ankle jerks were present 
and equal on both sides.  The diagnosis was psychoneurosis, 
conversion hysteria, much improved.  The report of a VA 
rating examination dated in March 1947 states that the 
veteran had a considerable degree of social and industrial 
incapacitation.  The diagnosis was psychoneurosis hysteria.  
By rating decision dated in May 1947 the evaluation was 
increased to 30 percent disabling.  

The report of a VA special neuropsychiatric examination dated 
in April 1949 states that a coarse intention tremor of the 
lower right leg and some tremor of the lower left leg was 
observed.  The veteran walked without putting any weight on 
the front part of his foot.  The examiner noted that while 
the tremor in the right leg was a conversion phenomena, the 
examiner felt that most of it was intentional and put into 
effect when indicated.  The diagnosis was conversion 
reaction, moderate to moderately severe, manifested by tremor 
of the lower extremities and painful feet.  By rating 
decision dated in May 1949, the evaluation was reduced to 10 
percent disabling, based upon the report of the April 1949 
examination.  

The report of a VA special neuropsychiatric examination dated 
in March 1951 stated that the veteran walked into the room 
without the use of a cane or crutch but did exhibit a rather 
marked limp.  The neurological examination was essentially 
negative.  Ankle and knee jerks were present equal and 
active.  The examiner noted that the veteran had adjusted 
well socially and economically.  The diagnosis was conversion 
reaction, minimal to moderate from history, improved.  By 
rating decision dated in May 1951, the evaluation was 
decreased to noncompensable, effective July 3, 1951, based on 
the March 1951 examination report.  

By decision dated in November 1951, the Board reviewed the 
neuropsychiatric examinations, and found that the veteran had 
adjusted well and that a compensable evaluation was not 
warranted.  

VA outpatient treatment notes dated from May 1990 to August 
1991 indicate treatment for unrelated disorders, among them a 
cerebrovascular accident (stroke).  August 1991 treatment 
notes include a driving test which indicated no physical 
problems, other than possible visual defects.  None of the 
treatment notes contain complaints, symptoms or findings of a 
conversion disorder manifested by an odd gait or any other 
defect of the feet or legs.  

At his personal hearing in March 1993, the veteran testified 
that he worked as a minister and that he led his congregation 
successfully.  He stated that he had a beautiful relationship 
with his family and that he had friends that he and his wife 
socialized with.  He testified that he had depression daily 
because he lacked stamina, because his memory was poor and 
because he could not concentrate.  The veteran testified that 
he had been hospitalized in August 1992 for a stroke and 
because of his inability to concentrate.  He stated that he 
was anxious and depressed and that he had been told that his 
mood affected his ability to deal with people.  He stated 
that he was not taking any medications for his nervous 
disorder.  

The report of a VA special psychiatric examination dated in 
April 1993 reports that the veteran stated that he worked 
until 1978 when transient ischemic attacks forced his 
retirement with disability.  On examination the veteran 
walked without the use of a cane or crutch.  A slight limp 
was observed and it is noted that his toes apparently did not 
touch the floor.  The veteran was neatly groomed and dressed 
and was cooperative during the examination.  His mood was 
somewhat depressed but not dysphoric.  His affect was 
constricted.  There was no indication of any psychotic 
thought process or perceptual disturbance.  A Neurobehavioral 
Cognitive Status Examination was administered.  His scores 
were within a normal range for his age group.  Some mild 
impairment in word use and moderate impairment in auditory 
attention and verbal memory were noted.  The examiner noted 
that these findings were consistent with the veteran's 
history of transient ischemic attacks.  

This examination report stated that the veteran did not meet 
the diagnostic criteria for a conversion disorder.  The 
veteran was working as a minister and had a wide network of 
social and friendship relationships.  The report stated that 
even thought the veteran's mood was depressed there was not 
enough evidence to diagnose an affective disorder.  The 
report noted that there was some cognitive dysfunction 
secondary to the veteran's ischemic attacks, but that no 
amnestic or dementia syndrome was present.  

Private medical records dated in 1994 submitted by the 
veteran on behalf of his claim reflect treatment for medical 
conditions unrelated to the matter at issue, including the 
residuals of a stroke and heart disease.  

The veteran again was examined by a VA psychiatrist in 
November 1998.  He stated that he had not received 
psychiatric treatment, in the hospital or as an outpatient, 
for as long as he could recall.  He was taking no 
psychotropic medication.  The examiner commented that the 
veteran did not demonstrate or report symptoms commensurate 
with a conversion disorder.  The veteran had recalled that 
this diagnosis had been based on foot tremors which he no 
longer had.  The diagnoses included conversion neurosis, by 
history, in remission for many years.  It also was noted that 
the service-connected psychiatric condition, now in complete 
remission, did not contribute to the Global Assessment of 
Functioning score of 70.  

A VA psychiatric examination in January 2000 found no 
evidence of conversion disorder.  Changes in short-term 
memory of a progressive nature and mild problems with 
concentration were attributed to early signs of dementia, 
which was the sole current diagnosis provided from 
examination.  Psychosocial stressors of memory deficits were 
entirely related to the onset of dementia.  

A VA psychiatric examination in September 2002 included a 
review of the claims folder and psychiatric history of the 
veteran.  It was noted that conversion disorder had been in 
remission without evidence of recurrences since at least 
1993.  There were no tremors of the legs and feet.  The 
veteran's reported decline in social and ministry work were 
due to his physical condition and his inability to retain new 
information.  This physician diagnosed only conversion 
disorder "by history, in remission, since 1993."  Also 
diagnosed was mild dementia by history, and moderately severe 
depression.  The physician recommended the veteran seek 
treatment for depression with the VA geriatric psychiatric 
service.  

In January 2003, the veteran was provided treatment for a 
diagnosed anxiety disorder with mild symptoms at an 
outpatient clinic at the Milwaukee VA Medical Center.  

Additional records received during the last remand are 
outpatient records of the veteran's treatment for all of his 
continuing medical problems at the Milwaukee VA Medical 
Center.  Although no new psychiatric examinations are 
documented, these records routinely carry a lengthy list of 
diagnoses which include depressive disorder, not otherwise 
specified, related to his ongoing health problems.  Also 
included are records of the veteran's routine group 
counseling with a VA psychologist from January 2003 through 
November 2004, which uniformly assess "psychosocial 
circumstance."  A December 2004 screening fro PTSD was 
negative.  No records added to the claims folder during the 
most recent remand contain any complaints, findings, 
treatment for or diagnosis of a conversion disorder.  

Analysis: A review of the relevant evidence fails to disclose 
the presence of any manifestations of a conversion disorder 
during the entirety of the appeal period.  Clinical records 
make no mention of this disability.  VA psychiatrists who 
examined him in 1993, 1998, 2000, and 2002 specifically 
identified no signs or symptoms of a conversion disorder, 
which is now clearly identified as having been in remission 
for many years.  Accordingly, no basis exists for the 
assignment of a compensable evaluation for the service-
connected conversion disorder, under the criteria in effect 
prior to or since November 7, 1996.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.132, Diagnostic Code 9402 (in effect prior to 
November 7, 1996); 4.130, Diagnostic Code 9424 (effective 
November 7, 1996).


ORDER

An increased (compensable) evaluation for a conversion 
disorder is denied.


		___________________________
WAYNE M. BRAEUER
Veterans Law Judge


 Department of Veterans Affairs


